DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/28/2021 has been entered. Claims 1-9 are allowed in light of the amendments and arguments submitted.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record in light of the amendments and arguments submitted on 12/28/2021. Claims 1-9 were indicated as being allowable if they were to overcome the 35 U.S.C 112(b) rejections as set forth in the Non-Final Rejection mailed on 10/04/2021. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not show or suggest the claimed process of a realization of a counter-mould elements as claimed in the instant invention.
The closest prior art of record is Wolfgang (DE1910308A1-see machine translation attached). Similar to the claimed invention, Wolfgang discloses ‘A process for the realization of counter-mould elements for a machine for welding plastic profiled elements for window/doors frames. Wolfgang also discloses each profiled element comprising at least one welding surface weldable to a welding surface of another profiled element in a welding configuration in which 
Specifically the prior art as a whole fails to sufficiently disclose the steps of acquisition, definition and three-dimensional molding. In the absence of further prior art guidance it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. In light of the foregoing the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712